GRAVES V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-484-CR





DELFINO ROBLES, III	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM COUNTY CRIMINAL COURT NO. 5 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On September 22, 2003, the trial court entered an order adjudicating appellant guilty of the offense of misdemeanor assault against a family member.
(footnote: 2)  Appellant did not file a motion for new trial.  On November 11, 2003, appellant filed a notice of appeal.

On December 10, 2003, we sent appellant a letter explaining our concern that we lacked jurisdiction over his appeal and informing him that the appeal would be dismissed for want of jurisdiction unless he or any party desiring to continue the appeal filed on or before December 22, 2003 a response showing grounds for continuing the appeal. 
 See
 
Tex. R. App. P.
 44.3.  We received no response.

Appellant’s notice of appeal was due on or before October 22, 2003.  
See
 
Tex. R. App. P.
 26.2(a).  Because appellant did not timely file his notice of appeal, we do not have jurisdiction over this appeal. 
 
See Slaton v. State
, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998)
; 
Olivo v. State,
 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
  Accordingly, we dismiss the appeal for want of jurisdiction. 
 
See
 
Tex. R. App. P.
 43.2(f).



PER CURIAM



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
 47.2(b)



DELIVERED:  March 25, 2004

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4
.


2:See
 
Tex. Penal Code Ann.
 § 22.01(a)(1), (b) (Vernon Supp. 2004).